Citation Nr: 1722447	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for peripheral neuropathy, femoral nerve, right lower extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for peripheral neuropathy, sciatic nerve, right lower extremity, currently rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2011 rating decision, the RO granted entitlement to service connection for hypertension, assigning a noncompensable disability rating, effective April 16, 2007.  A notice of disagreement was filed in June 2012, a statement of the case was issued in August 2012, and a substantive appeal was received in September 2012.

In a March 2015 rating decision, the RO denied entitlement to an increased rating for peripheral neuropathy, left lower extremity; entitlement to an increased rating for peripheral neuropathy, right upper extremity; and, entitlement to an increased rating for peripheral neuropathy, left upper extremity.  A notice of disagreement was filed in April 2015.  In a June 2015 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, femoral nerve, right lower extremity, assigning a 10 percent disability rating, effective April 1, 2015; and, denied entitlement to an increased rating for peripheral neuropathy, sciatic nerve, right lower extremity.  A notice of disagreement was filed in July 2015.  Statements of the case were issued in September 2015 with regard to all of the above issues.  A substantive appeal was received in November 2015.

The Veteran testified at a Board hearing in December 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension

In November 2011, the Veteran underwent a VA examination to assess the nature and etiology of his claimed hypertension.  The Veteran testified that his blood pressure fluctuates to the point where he feels dizzy.  He also testified that his medication has increased in dosage.  12/06/2016 Hearing Transcript at 3-4.  As his most recent VA examination was conducted over six years ago and the Veteran's testimony signals a possible worsen of his service-connected hypertension, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his hypertension.  

Peripheral neuropathy

At the Board hearing, the Veteran reported pain and numbness in his legs and sometimes feels like he is going to fall.  12/06/2016 Hearing Transcript at 5-6.  As he is employed in housekeeping, he has to stay on his feet.  Id. at 6-7.  He rated his numbness as a 7 or 8 on a 10-point scale.  Id. at 8.  With regard to his upper extremities, he testified that he can be holding a bottle in his hand that he barely feels.  Id. at 9.  He has dropped objects due to his pain and numbness affecting the upper extremities.  Id.  In light of the Veteran's assertions of worsening and his testimony regarding his peripheral neuropathy symptomatology, to include feeling like he might fall and having trouble holding objects, the Board finds that the Veteran should be afforded a VA examination to assess the current severity of his peripheral neuropathy, bilateral lower and upper extremities.  

The Veteran testified that he was scheduled to see his primary care physician and undergo testing, specifically that his physician would "probably run another test on me with the, the poking and whatever, you know, that he do when he testing the level of my sensations in my legs and stuff."  Id. at 12.  Thus, updated VA treatment records should be associated with the virtual folder.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from May 27, 2015.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the current severity of his hypertension.  The examiner should review virtual folder in connection with the examination.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control his hypertension.  

3.  Schedule the Veteran for a VA examination with a VA clinician with appropriate expertise to assess the nature and severity of his peripheral neuropathy, left and right lower and upper extremities.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  The examiner should review virtual folder in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any neurologic findings in the left and right lower and upper extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature; if the sciatic nerve is involved then state whether the degree of symptoms is mild, moderate, moderately severe, or severe).  

With regard to the lower extremities, the examiner should comment on any paralysis of the muscles of the sole of foot; whether the foot dangles and drops; whether flexion of the knee is weakened or lost; marked muscle atrophy; and, any paralysis of the quadriceps extensor muscles.

With regard to the upper extremities, the examiner should comment on whether the hand is inclined to the ulnar side; whether the index and middle fingers are more extended than normally; the presence of considerable atrophy of the muscles of the thenar eminence; the presence of thumb in the plane of the hand; whether there is any pronation incomplete and defective; the absence of flexion of the index finger and feeble flexion of middle finger; comment on whether he cannot make a fist, index and middle fingers remain extended; whether he cannot flex distal phalanx of thumb; whether there is defective opposition and abduction of the thumb, at right angles to pain; whether there is flexion of wrist weakened; and whether there is pain with trophic disturbances.  

4.  After completion of the above, readjudicate entitlement to increased ratings for hypertension and peripheral neuropathy, bilateral lower and upper extremities.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



